 

 

 

 

 

 

 

 

 [logo.jpg]



 

BNC Bancorp, Inc.

Executive Incentive Program

 

 

 

 

Document Date: July 25, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

This document is a summary of the Executive Incentive Program and is not a
formal legal document.

 

 

 

 

1

 

 

BNC Bancorp Executive Incentive Program

 

Introduction

BNC Bancorp, Inc., Bank of North Carolina (collectively, the (“Company”) are
committed to rewarding key executives for their contributions to the Company’s
success and BNC Bank, a division of Bank of North Carolina. Through the BNC
Bancorp Executive Incentive Program (the “Program”), participants may earn cash
and equity awards based on meeting or exceeding Company goals. The Program is
part of a total compensation package which includes base salary, annual
incentives, long-term incentives and benefits. The Program is designed to:

 

§Focus executives on building a strong foundation for success and long-term
sustainability.

 

§Recognize and reward achievement of the Company’s business goals.

 



§Focus executives’ attention on key business metrics.

 

§Motivate and reward superior performance.

 

§Attract and retain talent needed for the Company’s success.

 

§Be competitive with the market.

 

§Encourage teamwork and collaboration.

 

§Ensure incentives are appropriately risk-balanced.

 

§Be straightforward and easy to communicate.

 

Effective Date, Plan and Administrator

 

The Program is effective January 1, 2013. Awards of cash (through performance
units) and equity under the Program are issued pursuant to the BNC Bancorp 2013
Omnibus Stock Incentive Plan. The Program Administrator is the Compensation
Committee (the “Committee”) of the Board of Directors.

 

Performance Period / Program Year

 

The performance period is January 1st through December 31st (the “Program
Year”).

 

Participation and Eligibility

 

The Committee determines the participation of the top tier named executive
officer positions (CEO, President, and CFO). Other named executive officers are
recommended by the CEO and approved by the Committee. Other executives may
participate upon the approval of the CEO.

 

New employees must be employed by October 1st of the Program Year to be a
participant and eligible for the year’s incentive.

 

Incentive Award Opportunities

 

Each participant is assigned an incentive award target, calculated as a
percentage of base earnings. Base earnings refers to the average base salary as
of January 1st through December 31st, excluding referral fees, commissions and
any other previously paid performance compensation (“Base Earnings”). Award
opportunities vary based on participant roles and are approved by the Committee
at the beginning of the Program Year.


 

 

 

2

 

 

Establishment of Performance Measures, Goals, Weightings and Definitions

 

Performance measures, goals, weightings and definitions are established at the
beginning of the Program Year and approved by the Committee. For purposes of
this Program, these terms have the following meanings:

 

Performance Measures – The criteria for which awards may be paid. Performance
measures may be financial or non-financial. A non-exclusive listing of
performance measures that may be considered by the Committee can be found in
Section 1 (bb) of the BNC Bancorp 2013 Omnibus Stock Incentive Plan.

 

Goals – Identifies the specific results required to achieve a certain level of
performance. Goals may be quantitative or qualitative. A threshold, target and
superior goal is established for each performance measure as follows:

 

§Threshold – is the minimum level of performance for which an award is paid. If
performance is below threshold, the payout is zero. Performance at threshold
results in a payment equal to 50% of the targeted incentive opportunity.

 

§Target – is the expected level of performance. Performance at target results in
a payment equal to 100% of the targeted incentive opportunity.

 

§Superior – is considered outstanding performance. Performance at superior
results in a payment equal to 150% of the participant’s targeted incentive
opportunity, which is the highest amount to be paid under the Program.

 

Weightings – Weightings are used to differentiate the relative
importance/priority of the performance measures. Each performance measure is
weighted a minimum of 10%, and the total of all performance measures for a
Program Year equals 100%.

 

Definitions – Each performance measure is described at the beginning of the
Program Year. Qualitative measures should carry, at a minimum, a general
description of the criteria which will be reviewed in order to make an
assessment regarding performance.

 

The following schedules are attached to this Program document. Schedules A and B
are approved by the Committee prior to the beginning of each performance period:

 

·Schedule A: Participants and Incentive Award Opportunities

·Schedule B: Company Performance Measures, Goals, Weightings and Definitions

·Schedule C: Example Payout Calculation

 

Award Funding

 

A funding trigger is established for purposes of Section 162m of the Internal
Revenue Code of 1986, as amended, and as may be amended from time to time in the
future. The Program is funded at the Superior level if the Company has positive
operating earnings for the Program Year. The incentive awards paid are then
determined by the Committee using the performance measures selected for the
Program Year. In other words, the funded amount is adjusted downwards to reflect
actual performance.

 

 

3

 

 

Award Payouts

 

An allocation between cash and the value for equity awards is determined at the
beginning of the Program Year. The actual grant of equity occurs at the time of
award payout. The type of equity award and award terms are also established by
the Committee at the beginning of the Program Year.

 

At the end of the Program Year, actual performance is compared to the
established goals. Performance between threshold and target and target and
superior are interpolated for purposes of determining award payouts. Once
amounts are determined for each Program participant, the allocation between cash
and equity is applied, and a determination regarding the cash award and number
of shares to be granted is approved by the Committee.

 

Awards will be paid within two and one half months following the end of the
Program Year. Awards will be paid out as a percentage of a participant’s Base
Earnings.

 

Awards paid in cash are considered taxable income to participants in the year
paid and will be subject to withholding for required income and other applicable
taxes. Equity awards are taxed according to the withholding rules for the award
type granted.

 

The employee must be employed on a full or part-time basis at the date of
payment, unless retired, deceased or disabled. Participants on a performance
improvement plan or who have an unsatisfactory performance rating at the time of
payment are not eligible to receive an award.

 

New Hires, Reduced Work Schedules, Promotions and Transfers

 

New hires that meet the eligibility criteria and are hired prior to October 1st
of the Program Year will receive a pro-rated award based on the number of full
months worked during the Program Year. New hires employed by the Company on or
after October 1st are not eligible to receive an award for the current Program
Year.

 

Participants that are promoted or change roles that result in the participant
becoming eligible or ineligible for an award, or participants who experience a
change in incentive opportunity, will be paid out on a pro-rated basis using
their status and the effective date of the promotion or role change. Award
amounts will be calculated using the participant’s base earnings and the
incentive target for the applicable period.

 

Participants that have an approved leave of absence are eligible to receive a
pro-rated award calculated using their time in active status as permitted by the
Family Medical Leave Act or other applicable state and federal laws and
regulations.

 

Termination of Employment

 

To encourage retention, a participant must be an active employee of the Company
on the date the incentive award is paid to receive an award (please see
exceptions for death, disability and retirement below.) Except as may be
provided in any severance, change in control and/or employment agreement,
participants who terminate employment during the Program Year, or who have given
notice of resignation during the Program Year but before payout, are not
eligible to receive an award payout.

 

4

 

 

Death, Disability or Retirement

 

If a participant ceases to be employed by the Company due to disability, his/her
incentive award for the Program Year will be pro-rated to the date of
termination and paid in cash.

 

In the event of death, the Company will pay to the participant’s estate the pro
rata portion of the incentive award that had been earned by the participant
during his/her period of employment.  Amounts will be paid in cash.

 

Individuals who retire are eligible to receive an incentive paid in cash if they
are actively employed through October 1st of the Program Year.

 

Administration

 

The Program is authorized by the Company’s Board of Directors and administered
by the Committee. To ensure proper alignment with the BNC Bancorp’s business
objectives, the Program will be reviewed annually by the Committee with any
modifications to be approved by the Board of Directors. The Committee has the
sole authority to interpret the Program and to make or nullify any rules and
procedures, as necessary, for proper administration of the Program. Any
determination by the Committee will be final and binding on all participants.
The Committee retains the rights as described below to amend or modify the
Program at any time.

 

Program Changes or Discontinuance

 

The Company has developed the Program on the basis of existing business, market
and economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Committee may add to, amend, modify or discontinue any of the terms or
conditions of the Program at any time. Examples of substantial changes may
include mergers, dispositions or other corporate transactions, changes in laws
or accounting principles or other events that would in the absence of some
adjustment, frustrate the intended operation of this Program.

 

The Committee may, at its sole discretion, waive, change or amend the Program as
it deems appropriate. 

 

No Entitlement to Incentive Compensation

 

Each Program participant is eligible for a distribution under the Program only
upon attainment of certain performance objectives defined under the Program and
after the approval of the award by the Committee.

 

Participants Rights not Assignable

 

Any participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process. Nothing contained in this
Program shall confer upon any employee any right to continued employment, nor
does the Program affect the right of the Company to terminate a Program
participant’s employment. Participation in the Program does not confer rights to
participation in other Company programs or plans, including annual or long-term
incentive plans, non-qualified retirement or deferred compensation plans or
other executive perquisite programs.

 

5

 

 

Accounting Restatements

 

In the event that the Company is required to prepare an accounting restatement
due to error, omission or fraud (as determined by the members of the Board of
Directors), each participant shall reimburse the Company for part or the entire
incentive award made to such participant on the basis of having met or exceeded
specific targets for performance periods. For purposes of this policy, (i) the
term “incentive awards” means awards under this BNC Bancorp Executive Incentive
Program, the amount of which is determined in whole or in part upon specific
performance targets relating to the financial results of the Company; and (ii)
the term participant means employees who are eligible to participate in the BNC
Bancorp Executive Incentive Program. The Company may seek to reclaim incentives
within a three-year period of the incentive payout.

 

Risk Mitigation

 

The Company seeks to appropriately balance risk with financial rewards in the
Program design and implementation. The compensation arrangements in this Program
are designed to be sufficient to incent participants to achieve approved
strategic and tactical goals while at the same time not be excessive or lead to
material financial loss to the Company.

 

Awards may be reduced or eliminated for credit quality and/or regulatory action.
Unless the Committee deems otherwise, awards will not be paid, regardless of
corporate or team/individual performance, if: 1) any regulatory agency issues a
formal, written enforcement action, memorandum of understanding or other
negative directive action where the Committee considers it imprudent to provide
awards under this Program, and/or 2) after a review of the Company’s credit
quality measures the Committee considers it imprudent to provide awards under
this Program.

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of this
Program or any questions as to the correct interpretation of any information
contained therein, the Company's interpretation expressed by the Board of
Directors will be final and binding.

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by this Program to which the participant would otherwise be entitled
will be revoked or if paid, the participant will be obligated to repay any
incentive award earned during the award period in which the wrongful conduct
occurred regardless of employment status.

 

Severability

 

Each provision in this Program is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

 

The Program and the awards and payments hereunder shall, in all respects, be
governed by, and construed and enforced in accordance with the laws of the State
of North Carolina.

 

6

 

 

Program Approval

 

IN WITNESS WHEREOF, the parties have executed and approved the Program effective
as of XXXXX, 2013.

 

 

 

 

__________________________

Chairman of the Board

 

 

 

__________________________

Chairman, Compensation Committee

 

 

 

This Program is proprietary and confidential to BNC Bancorp and its employees
and should not be shared outside the organization other than as required by
executive compensation reporting and disclosure requirements.

 

 

7

 

 



Schedule A: Participants and Incentive Award Opportunities

 

 

 

 

Cash: Paid no later than March 15, 2014 Equity: Stock Award vested upon approval
by the Compensation Committee for payment.

 

 

         Target Incentive Opportunity as a % of Base Salary Name Position Base
Earnings*   Cash % Cash $ RS % RS $   TDC Rick Callicutt CEO $475,000   40.0%
$190,000 20.0% $95,000   $760,000 David Spencer CFO $400,000   35.0% $140,000
17.5% $70,000   $610,000

 

 

 

 

* For purposes of the 2013 Program Year, their year-end base salary will be used
to calculate awards regardless of promotions for Messrs. Callicutt and Spencer.

 

 



 

 

 

 



8

 

 



Schedule B: Bank Performance Measures, Goals, Weightings and Definitions

 

 

 

 

Funding Trigger:

 

 

A funding trigger is established for purposes of Section 162m of the Internal
Revenue Code of 1986, as amended, and as may be amended from time to time in the
future. The Program is funded at the Superior level if the Company has positive
operating earnings for the Program Year. The incentive awards paid are then
determined by the Committee using the performance measures selected for the
Program Year. In other words, the funded amount is adjusted downwards to reflect
actual performance.

 

 

 

 

     Goals   Percentage of Target Incentive Paid Performance Measures Weight
Threshold Target Superior   Threshold Target Superior                  
Operating EPS 30% $0.52 $0.65 $0.78   15.0% 30.0% 45.0% Asset Growth 15% 4.69%
5.86% 7.03%   7.5% 15.0% 22.5% Non-Performing Asset Ratio 15% 1.70% 1.50% 1.30%
  7.5% 15.0% 22.5% Qualitative Assessment 40% Discretionary   20.0% 40.0% 60.0%
                  Grand Total 100%         50.0% 100.0% 150.0%

 

 

Definitions:

 

Operating EPS: Net income available to common per GAAP plus fully tax effected
expenses for one-time acquisition and/or capital raise expenses plus or minus
fully tax effected gains or losses from securities not held in trading accounts
or acquisitions divided by the weighted average of common shares outstanding for
the period.  Other fully tax effected one-time expenses or income will be added
or deducted based on a mutual agreement of the compensation committee and the
CEO and CFO.                       Asset Growth: Year end total assets less
previous period total assets divided by previous year end total assets.    
Non-Performing Asset Ratio: Year end non-performing assets ("NPAs") from the
legacy loan portfolio, excluding all covered assets, divided by total
assets.  NPAs from acquired entities that have not been in the IT converted
system for at least 12 months are excluded from the calculation.        
Qualitative Assessment: A qualitative assessment of actions and results by the
senior management team that support value creation for our shareholders, an
enhanced customer experience, employee satisfaction and greater safety and
soundness.  Primary components of this assessment include:  1) quality of
earnings, 2) performance against forecast 3) implementation of our strategic
plan, 4) acquisitions made during the year, the integration and accretive
results of past acquisitions, the actions by executives to bring quality M&A
opportunities to the Board and results from organic growth initiatives, 5)
reduction in total criticized/classified assets (including real estate owned)
prior to accounting discounts, and 6)  regulatory compliance and risk management
results of the Bank.   The assessment may consider but is not limited to the
following:  satisfactory exam ratings; resolution of key exam findings; actions
and results taken by management to strengthen enterprise risk management such as
information system integration, improved controls and processes.

 

 



9

 

 



Schedule C: Example Payout Calculation

 

 

The following is an example of an award payout and the allocation between cash
and equity. Assume that the funding trigger has been achieved.

 

 

Name Example         Base Salary  $      200,000   STI Opportunity
 $        50,000 25%      

 

 

  Incentive   Performance Goals Actual     Performance Measures at Target Weight
Threshold Target Superior Performance   Payout                   Operating EPS
 $ 15,000 30% $0.52 $0.65 $0.78 Target $ 15,000 $15,000 x 100% = $15,000 Asset
Growth  $   7,500 15% 4.69% 5.86% 7.03% Halfway between Threshold and Target
(5.28%)  $   5,625  $7,500 x 75% = $5,625 Non-Performing Assets  $   7,500 15%
1.70% 1.50% 1.30% Halfway between Target and Superior (1.40%)  $   9,375  $7,500
x 125% = $9,375 Qualitative Assessment  $ 20,000 40% Based on Compensation
Committee Assessment $22,500  $ 22,500 $22,500                   Grand Total  $
50,000 100%          $ 52,500  

 

 

   $ Earned   Allocation  Total Earned  $52,500       Cash  $35,000    67% 
Restricted Stock  $17,500    33%              Stock Price:  $12.00       Number
of Shares (unadjusted)   1,458.33       Number of Shares (adjusted)   1,458.00  
    Residual  $4.00                   Adjusted Cash  $35,004      

 

 



10

 